Citation Nr: 1021835	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depressive disorder.  

2.  Entitlement to restoration of service connection for a 
right knee disability.

3.  Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
February 1981 and from March 1981 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005, July 2008, and September 2008 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for a 
left knee disability, severed service connection for a right 
knee disability, and denied service connection for PTSD based 
on alleged personal assault.  In February 2010, the Veteran 
was afforded a videoconference conference hearing before the 
undersigned Veterans Law Judge. 

The Board observes that, while the RO framed the first issue 
on appeal as entitlement to service connection for PTSD, a 
review of the record indicates that the Veteran has also been 
diagnosed with major depressive disorder.  Claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities that are reasonably raised 
by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board finds that the Veteran's claim is most 
appropriately characterized as reflected on the title page of 
this decision.

The issue of service connection for a left knee disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.  

2.  The claimed personal assault stressors upon which the 
diagnosis of PTSD is based are uncorroborated.  

3.  The competent evidence of record does not show that the 
Veteran has a current diagnosis of PTSD, major depressive 
disorder, or any other psychiatric disability that is related 
to her reports of in-service sexual assault or harassment, or 
any other aspect of her military service. 

4.  The June 2003 rating decision that granted service 
connection for a right knee disability was not clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability, to include PTSD and major depressive disorder, 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).    

2.  The criteria to sever service connection for the 
Veteran's right knee disability have not been met, and 
restoration of service connection is warranted.  38 U.S.C.A. 
§§ 1131, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or 
the result of a disease or injury incurred in or aggravated 
by service will also be service-connected.  38 C.F.R. § 3.310 
(2009).  Service connection may also be established for 
certain chronic diseases manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2009).  Psychoses are is 
a chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a Veteran is a 
combat Veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran does not contend, and the competent 
evidence of record does not otherwise show, that she engaged 
in combat.  Accordingly, any alleged stressor must be 
verified.  38 C.F.R. § 3.304(f) (2009).

The Veteran, in written statement and testimony before the 
Board, asserts that she developed PTSD as a result of 
multiple sexual assaults and chronic harassment that she 
experienced during basic training and throughout her period 
of service as an infantry cook in Germany.  Specifically, she 
contends that multiple superior officers raped her and forced 
her to have long-term sexual relationships with them.  

Because the Veteran is alleging sexual abuse, the special 
provisions set forth under the VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding 
personal assault must be considered.  38 C.F.R. § 3.304(f)(3) 
(2009); Patton v. West, 12 Vet. App. 272 (1999) (holding that 
certain special M21 manual evidentiary procedures apply in 
PTSD personal assault cases).  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(4) (2008); 
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  In this case, the RO 
provided the Veteran with a May 2008 notice letter that 
advised her of the provisions of 38 C.F.R. § 3.304(f)(4), 
pertaining to PTSD claims based on personal assault.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The question of the occurrence of a stressor also bears upon 
credibility determinations, as certain Veterans who engaged 
in combat with the enemy gain evidentiary presumptions.  38 
C.F.R. § 3.304(d) (2009).  Under the controlling regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2009).  The occurrence of an event alleged as the stressor 
upon which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The record reflects that in a May 2008 transcribed telephone 
statement, the Veteran reported that, while she was stationed 
in Germany, an Army colonel would repeatedly "g[et] her out 
of work" to have sex with him.  She stated that the colonel 
invited her to an honor ceremony where he received his 1-star 
decoration and that a photograph was taken of the two of them 
at that event.  Additionally, the Veteran reported that 
another superior officer, a captain, would repeatedly harass 
her for "slacking off in her duties" while she was meeting 
with the colonel.  She stated that the captain ultimately 
took advantage of the situation by threatening her with a 
dishonorable discharge unless she had sex with him, and, out 
of fear, she complied.

In subsequent written statements dated in June 2008, the 
Veteran amended her account of the sexual assault and 
harassment that she experienced in the military.  She now 
claimed that a third officer had forced her and another 
female private to have sex with him during basic training.  
The Veteran also repeated her account of sexual abuse by the 
colonel and harassment by the captain for not performing her 
duties.  However, she did not repeat her allegation that the 
captain had also forced her to have sex with him.

In support of her claim, the Veteran submitted outpatient 
treatment records and a May 2009 written statement from a Vet 
Center where she had been diagnosed with PTSD in March 2008.  
That evidence collectively reflects the Veteran's complaints 
of in-service sexual abuse and harassment involving the 
aforementioned colonel and three different officers (two 
captains and one lieutenant) that she had not previously 
named.  

Thereafter, in her February 2010 testimony before the Board, 
the Veteran again adjusted her account.  She testified that 
she had been assaulted and harassed by a total of four 
superior officers, including a different captain and 
lieutenant than her Vet Center records indicated.  The 
Veteran acknowledged that she had not reported any of the 
officers' misconduct during her period of active service.  
However, she emphasized that she was afraid to do so out of 
fear that she would be court-martialed and dishonorably 
discharged.  The Veteran testified that she was eventually 
released with an honorable discharge but barred from ever 
reenlisting.

In accordance with the VA provisions governing sexual 
assault, the RO obtained the Veteran's complete service 
personnel file.  38 C.F.R. § 3.304(f) (2009).  Her service 
personnel records show that in February 1983, she accused an 
Army sergeant of sexual harassment.  However, those records 
contain no mention of any of the superior officers that she 
now claims sexually assaulted and harassed her.  Nor do they 
reflect any other episodes of sexual abuse or assault.  

The Veteran's service personnel records do show that she was 
counseled on numerous occasions for missing training classes 
and abusing sick call.  Those episodes of misconduct appear 
to have occurred throughout the Veteran's entire period of 
active service.  She was ultimately discharged for 
unsuitability and failure to adapt to military life with a 
bar to reenlisting.

The Veteran's service medical records are negative for any 
complaints or clinical findings of psychiatric problems.  A 
mental status examination performed on September 1983, 
shortly before her discharge from service, was negative for 
any psychiatric abnormalities.  

As there is no record of reports, diagnoses, or treatment 
pertaining to psychiatric problems in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b) (2009).  As chronicity in service 
has not been established, a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim 
for service connection.  38 C.F.R. § 3.303(b) (2009).  

Post-service VA outpatient records reflect that the Veteran 
screened positive for depression in July 2004.  She was 
subsequently diagnosed with major depressive disorder and 
prescribed medication and psychotherapy.  

In March 2008, the VA outpatient clinic that treated the 
Veteran for depression referred to her to a Vet Center, where 
she reported a history of psychiatric problems and attributed 
them to sexual harassment in the military.  Based on the 
Veteran's statements, the therapist at the Vet Center 
determined that she "appeared to be suffering from a high 
severity of PTSD per DSM-IV."  However, the Vet Center 
therapist did not indicate that he had reviewed the Veteran's 
service medical records or any other pertinent evidence in 
her claims folder.  Additionally, while the therapist 
referenced the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) in assessing the Veteran 
with PTSD, he did not base his diagnosis on the specific 
nomenclature of the DSM-IV, including the use of a multi-
axial assessment and the assignment and explanation of a 
Global Assessment and Functioning (GAF) score.  

The record thereafter shows that the Veteran has continued to 
seek treatment for PTSD and related symptoms on an ongoing 
basis.  However, the record is negative for any private or VA 
medical opinions relating the Veteran's PTSD to any verified 
in-service stressor.  Nor has any clinical examiner found 
evidence of a relationship between the Veteran's major 
depressive disorder and any aspect of her active service.

In an attempt to verify the Veteran's claimed personal 
assault stressors, the RO sent the Veteran correspondence in 
May 2008 that addressed the provisions of 38 C.F.R. § 
3.304(f)(3), which apply to PTSD claims based on personal 
assault, and requested that she elaborate on the nature of 
her alleged stressors and specifying the time periods in 
which they took place.  In response, the Veteran provided the 
aforementioned statements and testimony indicating that she 
had been raped and sexually harassed by multiple superior 
officers.  However, she did not provide the dates that the 
claimed in-service assaults occurred, evidence of behavior 
changes, or other pertinent information that could be used to 
verify the alleged stressors. 

In order to attempt to verify the Veteran's alleged stressor, 
VA needs additional information to order a search of relevant 
military records.  The Veteran has not supplied that 
information.  The Board recognizes that her service personnel 
records reflect that she was counseled on numerous occasions 
for missing training classes and abusing sick call.  However, 
those episodes of misconduct occurred throughout her entire 
length of service and, thus, are not indicative of any 
personality or behavior changes suggestive of sexual 
harassment.  Nor do her personnel records otherwise show any 
changes in performance or performance evaluations during 
service.  

Moreover, the Veteran has not provided any lay statements 
from fellow service members or other individuals who knew her 
in service describing episodes of depression, panic attacks 
or anxiety with no identifiable reasons for the episodes; 
increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or under-eating; pregnancy tests around the time 
of the incident; increased interest in tests for HIV or 
sexually transmitted diseases; unexplained economic or social 
behavior changes; treatment for physical injuries around the 
time of the claimed trauma but not reported as a result of 
the trauma; or breakup of a primary relationship.  M21-1, 
Part III, 5.14c(7) (a)-(o).  

Furthermore, while the Veteran has indicated, in written 
statements and at her February 2010 videoconference hearing, 
that she has photographs documenting her allegedly coerced 
attendance at the honor ceremony of the colonel who was 
sexually abusing her, she has not submitted that evidence.  
Nor has she provided any other alternative, contemporaneous 
evidence or submitted information sufficient for VA to 
request such evidence on her behalf, despite VA notification 
of the types of additional information that can be submitted 
to support the claim.  Consequently, any additional evidence 
that may have been elicited in support of the Veteran's claim 
for service connection for PTSD or any other psychiatric 
disability has not been not obtained because of her failure 
to cooperate.  The Board reminds the Veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a Veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

Although the clinical evidence of record reflects that the 
Veteran has been assessed with PTSD, it does not appear to 
contain a full multi-axial diagnosis of PTSD pursuant to DSM-
IV guidelines.  In any event, even it the Veteran were to 
present an unequivocal diagnosis of PTSD, she would not be 
entitled to service connection absent a showing of a 
confirmed military service stressor, unless the claimed 
stressor were related to combat.  This is not such a case. 

Moreover, the Veteran's post-service treatment for PTSD, 
major depressive disorder, and related symptoms do not 
corroborate the occurrence of any in-service stressor.  To 
the contrary, those diagnoses were based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board is 
not bound to accept physician's opinion when based 
exclusively on recitations of claimant).

Absent credible supporting evidence that any claimed in- 
service stressor actually occurred, an essential element for 
a grant of service connection for PTSD is not established.  
Accordingly, the Board finds that service connection for PTSD 
is not warranted.

Nor is service connection warranted for any other psychiatric 
disability.  The Board recognizes that, in addition to PTSD, 
the Veteran has a current diagnosis of major depressive 
disorder.  However, the Veteran does not contend, nor does 
the competent evidence of record show, that condition was 
diagnosed prior to July 2004.  In view of the lengthy period 
without complaints pertaining to depression or any other 
psychiatric disability, there is no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the preponderance of the 
evidence weighs against a finding of a nexus between military 
service and any of the Veteran's current psychiatric problems 
because the record does not show that any of those problems 
existed in service or are in any way service-related.  
Moreover, a psychosis was not diagnosed within one year of 
separation, so presumptive service connection for a 
psychiatric disability is not warranted.  38 C.F.R. §§ 3.307, 
3.309 (2009).  Furthermore, as there is no evidence of 
treatment for or complaints of psychiatric problems during 
the Veteran's period of active service, the Board finds that 
a VA examination is not required in this case.  38 C.F.R. § 
3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's contentions that she 
has a current psychiatric disability that is related to her 
active service, specifically to alleged in-service sexual 
assault and harassment by multiple superior officers.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009).  In weighing credibility, VA may consider 
inconsistent statements, internal inconsistency and 
consistency with other evidence of record.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the Board has reason to doubt the credibility 
of the Veteran's contentions regarding her in-service 
stressors as she has submitted lay evidence, in the form of 
treatment records and a statement from the Vet Center 
treatment, and her own written statements and Board 
testimony, which are internally inconsistent and directly 
contradict the objective evidence in her service records.  
While her service personnel records reflect that on one 
occasion, she accused a sergeant of sexual harassment, the 
post-service lay evidence makes no mention of the sergeant 
but instead indicates that multiple officers sexually 
assaulted and harassed her.  Those officers are not mentioned 
in her service records.  Moreover, the Board considers it 
significant that, over the pendency of this appeal, the 
Veteran has repeatedly changed her account of how many 
officers abused her and what their names and ranks were.  In 
view of the patent inconsistencies between the service 
records and the Veteran's various lay statements and 
testimony, which are at odds with one another, the Board 
finds that her allegations of in-service sexual assault and 
harassment are not credible, and thus carry little probative 
weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to 
testify as to the presence of current mental health symptoms 
and her lay statements and testimony in that regard are 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, to the extent that 
the Veteran relates her PTSD and related symptoms to service, 
her assertions are not probative.  She is not competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
she has specialized medical knowledge in dealing with 
psychiatric disorders.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus the Veteran's lay statements are 
not competent evidence as to a nexus between her current PTSD 
symptoms and active service.  Moreover, even if the Veteran 
had the level of medical training to diagnose PTSD, she still 
would not be entitled to service connection for that disorder 
in the absence of any verified in-service stressor.  
Objective evidence is required for such corroboration.  None 
has been presented in this case.

In sum, the Board finds that the preponderance of the 
evidence weighs against a finding that any psychiatric 
disability, to include PTSD and major depressive disorder, 
developed during a period of honorable service, is related to 
that service, or that any psychosis manifested to a 
compensable degree within one year following separation from 
service.  Therefore, the Board concludes that the Veteran 
does not have any psychiatric disability that was incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, that 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Severance of Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on VA), and only 
where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Severance of service 
connection based on any standard less than that set forth in 
38 C.F.R. 3.105(d) is erroneous as a matter of law.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. 
Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. 
App. 563 (1991). 

VA regulations contemplate consideration of evidence that 
post-dates the award of service connection and VA is not 
limited to the law and the record that existed at the time of 
the original decision.  38 C.F.R. 3.105(d) (2009); Stallworth 
v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 
Vet. App. 54 (2007).  In fact, 38 C.F.R. 3.105(d) 
specifically allows a change in medical diagnosis to serve as 
a basis for severance.  Indeed, if a service-connection award 
could be terminated pursuant to § 3.105(d) only on the basis 
of the law and record as it existed at the time of the award 
thereof, "VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); 
Venturella v. Gober, 10 Vet. App. 340 (1997).  Accordingly, 
the focus of a severance decision is not whether the original 
decision was clearly erroneous, but whether the current 
evidence established that service connection is clearly 
erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that, 
when called to the attention of reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would be manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of 
a decision on the ground of clear and unmistakable error in a 
severance of service connection case, there must have been an 
error in the adjudication of the appeal that, had it not been 
made, would have manifestly changed the outcome, thus, 
whether, based on the current evidence of record, a grant of 
service connection would be clearly and unmistakably 
erroneous. 

A June 2003 rating decision granted service connection and 
awarded a 10 percent disability rating for a right leg and 
right knee disability under Diagnostic Codes 5099-5258, based 
on a finding that the diagnostic code most analogous to the 
Veteran's disability was Diagnostic Code 5258, which 
contemplates dislocated semilunar cartilage, with frequent 
episodes of locking.  38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5258 (2009).  The following month, the Veteran underwent 
a right knee arthroscopy and a partial lateral menscetomy.  
Subsequently, a December 2003 rating decision assigned a 
temporary total rating based on hospitalization pursuant to 
38 C.F.R. § 4.29, effective from July 9, 2003, the date of 
surgery, to December 31, 2003, and assigned a 20 percent 
rating, effective January 1, 2004.

The Veteran underwent right knee replacement surgery on May 
10, 2004.  A July 2004 rating decision assigned a temporary 
total rating, effective from May 10, 2004, until July 31, 
2005, and a 30 percent disability rating, effective August 1, 
2005, under the diagnostic code pertaining to prosthetic 
replacement of knee joint:  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2009).

A January 2008 rating decision proposed to sever service 
connection for a right knee disability.  At a May 2009 RO 
hearing, the Veteran testified that her currently diagnosed 
right knee problems were directly related to an in-service 
right knee injury.  Nevertheless, in a July 2008 rating 
decision, the RO severed the Veteran's disability rating on 
the grounds that the June 2003 RO decision granting service 
connection had been clearly and unmistakably erroneous 
because there was no diagnosis of a chronic right knee 
disability in service.  Specifically, the RO noted that the 
June 2003 decision had mistakenly noted that the Veteran had 
a right ligament injury in service.  Additionally, the RO 
found that the April 2003 VA examination report, upon which 
the June 2003 grant of service connection was predicated, did 
not show a definitive diagnosis of a current right knee 
disability.  The RO also noted that because the April 2003 VA 
examiner's opinion was speculative and not supported by a 
rationale, it did not constitute a probative basis for 
finding a nexus between any such current disability and the 
Veteran's active service.  

The Veteran's service medical records corroborate her account 
of an in-service right knee injury.  Specifically, those 
records show that in June 1983 she sought treatment for right 
leg pain that had persisted since 10 days earlier when she 
injured her right knee.  The Veteran was assessed as having a 
"probable ligament injury."  She subsequently underwent an 
orthopedic consultation in which she was found to have right 
knee pain and minimal effusion.  Range of motion was limited 
to 80 degrees flexion.  However, no laxity was noted and 
Drawer, Lachman's, and patellar apprehension testing were all 
negative.  The in-service orthopedist diagnosed the Veteran 
with superficial venous thrombosis and a possible muscle 
tear.  Her right leg was placed in a cast for three weeks.  

In July 1983, she underwent a follow-up evaluation that 
revealed range of motion limited by pain, but no pain on 
patellar palpation.  Nor were there any clicks on range of 
motion, effusion, ecchymosis, or laxity.  Based on those 
clinical findings, the in-service examiner determined that 
the Veteran's right knee was effectively back to normal and 
recommended Quad exercises for strengthening.  The Veteran 
was placed on limited duty until those exercises were 
completed.  The remainder of her service medical records are 
negative for any complaints or clinical findings of right 
knee or leg problems and none was shown on her September 1983 
discharge examination report.

Post-service VA medical records show that in January 1999, 
the Veteran reported a history of left knee fracture but did 
not complain of any prior or current right knee problems.  On 
physical examination, she displayed a normal gait.  No right 
knee disability was diagnosed.  

In June 2002, the Veteran was treated for complaints of right 
knee pain, which she stated had persisted for several years.  
Two months later, she again complained of right knee pain and 
indicated that she had a prior civilian job history at an 
automotive facility that involved "a lot of standing," 
which aggravated her right knee.  She also stated that 
sitting for extended periods of time caused her right knee to 
swell.  Physical examination revealed mild right knee 
effusion. The Veteran demonstrated full range of motion.  
However, McMurray testing was positive and tenderness was 
observed in the along the right lateral joint line.  The 
Veteran was assessed with right knee pain.  

In October 2002, she underwent an X-ray examination that was 
negative for any right knee abnormalities.  However, in 
December 2002, a VA orthopedist examined the Veteran and 
diagnosed her with a possible tear of the medial meniscus and 
secondary chondromalacia in the right medial femoral condyle.  

In April 2003, the Veteran was afforded a VA joints 
examination in which she reported that she had injured her 
right knee while playing touch football in the Army.  The 
Veteran described her injury as a tear of ligaments and 
cartilage.  She indicated that following in-service treatment 
and the placement of a cast on her right leg, she continued 
to experience some problems with her right knee.  
Additionally, she noted that while her overall condition was 
"a little bit better" at the time of her discharge and for 
several years thereafter, it was now "progressively getting 
worse."  

She described her current right knee symptoms as stiffness, 
swelling and instability, giving way, and feelings of 
weakness and "catching," but denied any history of falls.  
Additionally, the Veteran complained of flare-ups that 
occurred at night, when her overall pain rose to a level of 9 
out of 10.  She described her day-time pain as an "ache" 
that was exacerbated by prolonged standing and walking.  
Additionally, the Veteran indicated that her current right 
knee problems interfered with her ability to work and take 
care of her children.  She stated that she treated her right 
knee disability with prescription medication.  

On physical examination, the Veteran displayed a normal gait 
and had no problems standing or walking.  Her ranges of 
motion were slightly limited by subjective complaints of 
pain.  However, there was no pain on patellar manipulation.  
Diffuse tenderness was noted in the medial aspect of the 
joint line and slight tenderness in the lateral joint line.  
No constitutional symptoms of arthritis, ankylosis, or leg 
length discrepancies were found.  

Magnetic Resonance Imaging conducted at the time of the VA 
examination revealed a lateral meniscus cyst with a possible 
adjacent horizontal tear of the anterolateral aspect of the 
lateral meniscus.  There was no evidence of lateral 
derangement or other significant right knee abnormalities.  
X-rays were consistent with a diagnosis of osseous articular 
soft tissue abnormality, but no osteoarthritic or other 
appreciable posttraumatic deformity.

Based on the results of the VA examination and a review of 
the claims folder, the VA examiner determined that the right 
knee conditions diagnosed on MRI and X-ray "could be at 
least as likely as not related to" the Veteran's in-service 
injury.

The Veteran underwent additional VA joints examinations in 
September 2005 and December 2008.  Those examinations 
indicated that the Veteran had degenerative arthritis of the 
right knee, diagnosed on X-ray, which limited her ability to 
walk and perform a variety of daily living activities .  
However, the examiner did not render an opinion as to whether 
or not the Veteran's left knee disability was related to her 
right knee disability or to any other aspect of her military 
service.

Additionally, the Veteran's Social Security Administration 
(SSA) records reflect that in June 2005, she was granted SSA 
disability compensation, effective June 26, 2003, on account 
of her inability to work due, in part, to bilateral knee 
disabilities.  

The record thereafter shows that the Veteran has continued to 
seek treatment for degenerative changes in her right knee.  
Specifically, she has undergone multiple right knee 
surgeries, including the arthroscopy and partial lateral 
menscetomy and the total knee replacement noted above, and 
has been diagnosed with a complex tear of the anterior of the 
lateral meniscus, chondromalacia, massive fat pad 
hypertrophy, medial patellar plica and incidental 
superpatellar plica, and arthritis.  

In May 2009, the RO requested that a different VA examiner 
review the Veteran's claims folder and render an opinion as 
to whether or not her current right knee disability was as 
likely as not related to her in-service right knee injury.  
The VA examiner found that it was "extremely unlikely that 
the in-service injury [was] in any way connected to her 
development of arthritis 20 years later."  The VA examiner 
noted that while a ligament injury "could presumably 
contribute to the development of arthritis," the superficial 
venous thrombosis and muscle tear that the Veteran incurred 
in service "could in no way contribute to the development of 
future arthritis."  Additionally, that VA examiner indicated 
that it would be mere speculation for him to provide an 
opinion as to whether the Veteran's right knee disability was 
caused by overcompensation for a post-service left knee 
injury in 1998.

The Board finds that the second half of the VA examiner's 
opinion, concerning whether the Veteran's right knee 
disability was causally related to her post-service left knee 
injury, is inherently speculative and therefore lacking in 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Conversely, the Board recognizes that, in the first half of 
his opinion, the May 2009 VA examiner expressly determined 
that the Veteran's current right knee arthritis was not 
related to her in-service right knee injury.  However, that 
VA examiner did not specifically address whether any of the 
Veteran's other post-service right knee conditions, including 
a complex tear of the anterior of the lateral meniscus, 
chondromalacia, massive fat pad hypertrophy, medial patellar 
plica and incidental superpatellar plica, were related to her 
in-service right knee injury or to any other aspect of her 
military service.  

Even if the VA examiner had found that none of those post-
service conditions were service-related, however, his 
negative nexus opinion would not constitute a sufficient 
basis to sever a prior grant of service connection.  That is 
because his findings would amount to no more than a 
difference of opinion with the April 2003 VA examiner, whose 
opinion formed the basis for the June 2003 grant of service 
connection.  Such a difference of opinion with the outcome of 
a prior adjudication does not constitute clear and 
unmistakable error and, thus, is not adequate grounds to 
support a severance of the Veteran's service connection 
award.  Russell v. Principi, 3 Vet. App. 310 (1992).

Additionally, the Board notes that, in its July 2008 decision 
severing service connection, the RO correctly noted that the 
Veteran had not been diagnosed in service with a ligament 
injury, but incorrectly observed that there were no other in-
service right knee diagnoses.  As noted above, the Veteran 
was diagnosed in service with superficial venous thrombosis 
and possible right knee muscle tear, for which she received 
extensive treatment prior to her discharge from the military.  
Moreover, in observing that the April 2003 VA examination did 
not reveal any current right knee disabilities, the July 2008 
RO decision overlooked the clinical findings of a lateral 
meniscus cyst with a possible adjacent horizontal tear of the 
anterolateral aspect of the lateral meniscus and osseous 
articular soft tissue abnormality that were made at that 
time.  Furthermore even if the Veteran had not had a 
diagnosed right knee disability at that time, the subsequent 
evidence record, including the Veteran's VA medical records, 
September 2005 and December 2008 VA examination reports, and 
SSA records, clearly shows that she had a right knee 
disability by the time the RO issued its July 2008 rating 
decision.  The RO should have considered that subsequent 
evidence in determining whether the Veteran had a current 
right knee disability and, in turn, whether service 
connection was proper.  Stallworth v. Nicholson, 20 Vet. App. 
482 (2006).

The Board acknowledges that the April 2003 VA examiner's 
opinion was made less probative by its lack of a rationale 
and its speculative finding that the Veteran's current right 
knee disability "could be at least as likely as not related 
to" the Veteran's in-service injury.  Sklar v. Brown, 5 Vet. 
App. 140 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, as emphasized above, the burden of proof necessary 
to sever entitlement to service connection rests upon the 
Government and requires a showing of clear and unmistakable 
error.  38 C.F.R. 3.105(d).  In this instance, although the 
April 2003 VA opinion was less than fully probative and is 
contradicted by a subsequent VA opinion, the evidence overall 
does not rise to the level of clear and unmistakable error.  
The Board must therefore conclude that the July 2008 rating 
decision severing service connection for a right knee 
disability was not proper.  Thus, restoration of service 
connection for that disability is warranted.  38 U.S.C.A. §§ 
1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.105 (2009).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As to the claim for restoration of service connection for a 
right knee disability, in light of the fact that the Board 
has decided to grant the claim, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the Veteran.

With respect to the Veteran's claim for service connection 
for a psychiatric disability, VA sent correspondence in May 
2008 and a rating decision in September 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2009 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  She also has had the opportunity to provide 
testimony at a videoconference hearing in support of her 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for a psychiatric disability is denied.

Severance of service connection not being proper, service 
connection for a right knee disability is restored. 


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the Veteran's claim 
for service connection for a left knee disability.

The Veteran claims that her currently diagnosed left knee 
disability was caused or aggravated by her right knee 
disability, for which service connection has been restored by 
this decision.  The Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non- adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will 
consider whether service connection for a left knee 
disability is warranted on a direct basis or as secondary to 
the Veteran's service-connected right knee disability.

The Veteran's service medical records are negative for any 
complaints or clinical findings of left knee problems.  Post-
service medical records show that the Veteran suffered a left 
patellar fracture in 1998.  She underwent an initial 
arthroscopic surgery the following year.  The Veteran was 
then involved in a motor vehicle accident in January 2002 in 
which she incurred multiple orthopedic injuries, including to 
her left knee.  On an April 2003 VA joints examination, which 
primarily focused on her right knee disability, it was noted 
that the Veteran wore a brace to stabilize her left knee.

The Veteran reinjured her left knee in a fall in early 2005 
and underwent another arthroscopic surgery in March of that 
year.  In June 2005, she was awarded SSA disability benefits, 
effective June 26, 2003, because of her inability to work 
due, in part, to her bilateral knee disabilities.

The Veteran had additional arthroscopic surgery in September 
2005 following an episode in which she again fell and hurt 
her left knee after her right knee reportedly gave out on 
her.  On a September 2005 VA joints examination, the VA 
examiner noted the Veteran's history of left knee injuries 
and diagnosed her with degenerative arthritis of the right 
and left knees, based on X-ray.  However, the examiner did 
not render an opinion as to whether or not the Veteran's left 
knee disability was related to her right knee disability or 
to any other aspect of her military service.

The record thereafter shows that the Veteran has required 
periodic treatment for her left knee, including a total left 
knee arthroplasty in July 2007.  In a written statement dated 
in October of that year, her private orthopedic treating 
provider opined that the chronic pain arising from the 
Veteran's right knee disability had exacerbated her left knee 
degenerative joint disease.  However, the private examiner 
did not indicate that he had reviewed the Veteran's VA 
medical records, September 2005 VA joints examination report, 
or other relevant evidence from her claims folder. 

The Veteran underwent an additional VA joints examination in 
December 2008.  While that examination focused primarily on 
the Veteran's right knee disability, the examiner noted that 
the Veteran had injured her left knee by falling down after 
her right knee gave way and subsequently had her left knee 
replaced in 2007.

In May 2009, a VA examiner reviewed the claims folder and 
indicated that he could not say without resorting to 
speculation whether the Veteran's right knee condition had 
been caused by overcompensation for the left knee injury 
following the patellar fracture in 1998.  No opinion was 
rendered with regard to whether any left knee condition was 
caused or aggravated by the service-connected right knee 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for 
requirement that evidence indicate that claimed disability 
may be associated with in- service injuries for purposes of 
obtaining VA examination).

In this case, the Veteran has already been provided multiple 
VA joints examinations.  However, the April 2003, September 
2005, and December 2008 VA joints examinations focused 
primarily on the right knee and did not include an opinion 
regarding the etiology of any left knee disability.  The 
Board recognizes that the RO subsequently obtained a May 2009 
VA opinion regarding whether the Veteran's right knee 
disability had been caused by overcompensation for her left 
knee patellar fracture.  However, that opinion did not 
address whether any left knee condition had been caused or 
aggravated by the right knee disability.  Furthermore, the 
May 2009 VA examiner's findings with respect to a 
relationship between the left and right knee disabilities 
were inherently speculative in nature and, thus, of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative). Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes 'what may be characterized as non-evidence.' 
Permen v. Brown, 5 Vet. App. 237 (1993).

The Board recognizes that the October 2007 statement from the 
Veteran's private treating orthopedic physician suggests a 
nexus between her currently diagnosed left knee degenerative 
joint disease and her service-diagnosed right knee 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, while that private orthopedic provider indicated 
that he had treated the Veteran for bilateral knee 
disabilities, that provider did not indicate that his 
findings were based on a review of the Veteran's claims 
folder.  To ensure a thorough examination and evaluation, the 
Veteran's disability must be viewed in relation to its 
history. 38 C.F.R. § 4.1 (2009).  Thus, that private 
examiner's statement, standing alone, cannot serve as a basis 
of granting service connection.

The Board finds an additional VA examination and etiological 
opinion, supported by a complete review of the claims folder, 
is needed in order to fully and fairy assess the merits of 
the Veteran's claim.

Additionally, VA medical records appear to be outstanding.  
The Veteran indicated at the February 2010 Board hearing that 
she was currently receiving VA treatment for her left knee 
disability.  However, no VA medical records dated after 
September 2009 have yet been associated with his claims 
folder.  Because it appears that there may be outstanding VA 
medical records dated after September 2009 that may contain 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Tennessee Valley Healthcare System, dated 
from October 2009 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of any 
left knee disability.  The claims folder 
should be reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the Veteran's service medical 
records, and her post-service medical 
records showing treatment for a left knee 
patellar fracture sustained in 1998; 
multiple orthopedic injuries incurred in a 
January 2002 motor vehicle accident; two 
separate falls in 2005 resulting in left 
knee injuries, including one reportedly 
caused by the right knee giving out; the 
multiple left knee arthroscopic surgeries 
conducted in 1999 and 2005; the total left 
knee arthroplasty performed in July 2007; 
the June 2005 SSA decision and related 
medical records demonstrating the Veteran's 
inability to work due, in part, to her 
bilateral knee disabilities; the reports of 
the April 2003, September 2005, and December 
2008 VA joints examinations; the May 2009 VA 
examiner's opinion; and the October 2007 
private orthopedic physician's statement 
indicating that the Veteran's right knee 
disability had aggravated her left knee 
degenerative joint disease.  Additionally, 
the VA examiner should consider the 
Veteran's written statements and testimony 
asserting that a nexus between her service-
connected right knee disability and her left 
knee condition, and any continuity of 
symptomatology of left knee problems since 
service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  Specifically, the examiner 
should address the following: 

a)  Diagnose all current left knee 
disabilities.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current left knee disability was 
either caused by or aggravated beyond its 
natural progression by the Veteran's 
service-connected right knee disability.

c)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current left knee disability is 
otherwise related to her period of active 
service.  

3.  Then, readjudicate the claim remaining on 
appeal.  If the decision remains adverse to 
the Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


